UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
VICKI RONGEY WILLARD, individually and on behalf :
of all others similarly situated,                                      :
                                                                       :
                                    Plaintiff,                         :     19-CV-10326 (JMF)
                                                                       :
                  -v-                                                  :     ORDER APPOINTING
                                                                       :    LEAD PLAINTIFF AND
UP FINTECH LIMITED, et al.,                                            :      APPROVING LEAD
                                                                       :   PLAINTIFF’S SELECTION
                                    Defendants.                        :        OF COUNSEL
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”),

15 U.S.C. § 78u-4(a)(3)(A)(i), on November 6, 2019, a notice was issued to potential class members

of the action informing them of their right to serve as lead plaintiff within 60 days of the date of the

issuance of said notice;

        WHEREAS, on January 6, 2020, Plaintiff Jian Ren (“Movant”) moved the Court to appoint

Movant as Lead Plaintiff, and to approve Movant’s selection of The Rosen Law Firm, P.A. as Lead

Counsel;

        WHEREAS, the PSLRA provides, inter alia, that the most-adequate plaintiff to serve as

lead plaintiff is the person or group of persons that has either filed a complaint or has made a

motion in response to a notice and has the largest financial interest in the relief sought by the Class

and satisfies the requirements of Federal Rule of Civil Procedure 23;

        WHEREAS, all other motions to appoint a lead plaintiff have been withdrawn or were filed

by a party who later filed a notice of non-opposition to the motion filed by Movant; and

        WHEREAS, the Court finds that Movant has the largest financial interest in this action and

prima facie satisfies the typicality and adequacy requirements of Federal Rule of Civil Procedure
23. See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I); 15 U.S.C. § 77z-1(a)(3)(B)(iii)(I);

       IT IS HEREBY ORDERED THAT:

       1.        Pursuant to Section 21D(a)(3)(B) of the Exchange Act and Section 27 of the

Securities Act, Movant is appointed as Lead Plaintiff for the class as he has the largest financial

interest in this litigation and otherwise satisfies the requirements of Rule 23.

       2.        Movant’s choice of counsel is approved and, accordingly, The Rosen Law Firm, P.A.

is appointed as Lead Counsel.

       3.        Lead Counsel, after being appointed by the Court, shall manage the prosecution of

this litigation. Lead Counsel is to avoid duplicative or unproductive activities and is hereby vested

by the Court with the responsibilities that include, without limitation, the following: (1) to prepare

all pleadings; (2) to direct and coordinate the briefing and arguing of motions in accordance with

the schedules set by the orders and rules of this Court; (3) to initiate and direct discovery; (4) to

prepare the case for trial; and (5) to engage in settlement negotiations on behalf of Lead Plaintiff

and the Class.

       4.        Movant and Lead Counsel shall file any amended complaint no later than thirty

days from the date of this Order.

       5.        Defendants shall file an answer (or otherwise respond to the operative complaint) no

later than sixty days from the date of this Order.

       6.        The conference previously scheduled for February 5, 2020 is CANCELED. The

Clerk of Court is directed to terminate ECF Nos. 9, 13, and 16 and to update the docket to reflect

the appointment of Lead Plaintiff and Lead Counsel.


       SO ORDERED.

Dated: January 24, 2020                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge

                                                    2
